DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "upper and lower capstans" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Prior to line 15, only upper and lower capstan “assemblies” are required by the limitations. It is suggested that either this line be amended to recite “providing constant opposing torsional loads on the upper and lower capstan assemblies”, or that each prior instance of “upper capstan assembly” and “lower capstan assembly” be instead amended to recite “upper capstan” and “lower capstan”. Examination will continue under the assumption that applicant intended for this limitation to refer to the previously established upper and lower capstan assemblies.
Claim 13 recites the limitations “the lower capstan” in line 2 and “the upper capstan” in line 5. There is insufficient antecedent basis for this limitation in the claim. Only upper and lower capstan “assemblies” have antecedent basis in claim 11. It is suggested that either these lines be amended to recite “lower capstan assembly” and “upper capstan assembly”, or that each prior instance of “upper capstan assembly” and “lower capstan assembly” be instead amended to recite “upper capstan” and “lower capstan”. Examination will continue under the assumption that applicant intended for this limitation to refer to the previously established upper and lower capstan assemblies.
Claim 14 recites the limitations “the upper capstan” in line 2 and “the upper capstan” in line 4. There is insufficient antecedent basis for this limitation in the claim. Only upper and lower capstan “assemblies” have antecedent basis in claim 11. It is suggested that either these lines be amended to recite “lower capstan assembly” and “upper capstan assembly”, or that each prior instance of “upper capstan assembly” and “lower capstan assembly” be instead amended to recite “upper capstan” and “lower capstan”. Examination will continue under the assumption that applicant intended for this limitation to refer to the previously established upper and lower capstan assemblies.
Claim 15 recites the limitation “the upper and lower capstans” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Only upper and lower capstan “assemblies” have antecedent basis in claim 11. It is suggested that either these lines be amended to recite “lower capstan assembly” and “upper capstan assembly”, or that each prior instance of “upper capstan assembly” and “lower capstan assembly” be instead amended to recite “upper capstan” and “lower capstan”. Examination will continue under the assumption that applicant intended for this limitation to refer to the previously established upper and lower capstan assemblies.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,020,198 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the published patent read on the limitations of the present application, and therefore the present application’s claims are anticipated by U.S. Patent No. 11,020,198 B2.
The present claims are anticipated as follows:
11,020,198
1
1
2
3
4
1
5
6
7
9
10
10
11
12
14
15
16
1
3
4
Present
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Au et al. (PGPub US 2014/0128849 A1).
With respect to claim 1, Au et al. discloses a surgical tool (see Fig. 7B), comprising: a drive housing (230) having an elongate shaft (220) extending therefrom, an end effector (actuated structure 210, PP [0020]: "A drive system for a medical instrument can employ a single motor driven capstan on which two actuating tendons are oppositely wound for self-antagonistic drive of an actuated structure such as an end effector", emphasis added) coupled to a distal end of the shaft (220); a drive input (250) rotatably mounted to the drive housing (230) and having an input shaft (730, unlabeled in Fig. 7B so see Fig. 7A for reference) extending therefrom; an upper capstan assembly (731 serves as a capstan with the drive cable wrapped around, and therefore can be considered to be a capstan assembly) rotatably mounted to the input shaft (730, see Fig. 7A for reference) and having a first drive cable (721) coupled thereto and extending to the end effector (210); a lower capstan assembly (732 serves as a capstan with the drive cable wrapped around, and therefore can be considered to be a capstan assembly) rotatably mounted to the input shaft (730) and having a second drive cable (722) coupled thereto and extending to the end effector (210); and a compliant member (743) operatively coupled to and extending between the upper and lower capstan assemblies (731 and 732) to provide a constant opposing torsional load on the upper and lower capstan assemblies (743 is a spring which is capable of this) and thereby removing slack (PP [0034]: "Spring systems 741 and 742 maintains minimum and equal tensions in tendons 721 and 722, avoiding slack in tendons 721 and 722. Alternatively, any other preload system such as those described herein could be employed. FIG. 7B, for example, is identical to FIG. 7A except that the tendons 721 and 722 connect to a preload system 745 including an in-line spring system 743 and a fixed pulley 744 in the same manner as preload system 440 of FIG. 4”) in the first and second drive cables (721 and 722) as the input shaft (730) rotates.
Regarding claim 2, Au et a. further discloses wherein the upper capstan assembly (731 in Fig. 7B) is mounted to the input shaft (730, see Fig. 7A for reference) such that rotating the input shaft (730) in a first angular direction rotates the upper capstan assembly (731) but rotating the input shaft (730) in a second angular direction opposite the first angular direction disengages the upper capstan assembly (731) from the input shaft (730), and wherein the lower capstan assembly (732) is mounted to the input shaft (730) such that rotating the input shaft (730) in the second angular direction rotates the lower capstan assembly (732) but rotating the input shaft (730) in the first angular direction disengages the lower capstan assembly (732) from the input shaft (730) (PP [0033]: “The one-way clutches can be oriented with opposite senses, so that only one clutch engages per drive rotation direction. FIG. 7A, for example, illustrates a self-antagonistic system 700 in which two tendons 721 and 722 respectively wrap in opposite directions around respective one-way clutches or bearing 731 and 732. One-way clutch 731 is oriented so that clutch 731 pulls on the distal side tendon 721 when motor 250 or knob 260 drives a central shaft 730 clockwise, and clutch 731 slips when motor 250 or knob 260 rotates shaft 730 counterclockwise. One-way clutch 732 is oriented so that clutch 732 pulls on the distal side tendon 722 when motor 250 or knob 260 rotates shaft 730 counterclockwise and slips when motor 250 or knob 260 rotates shaft 730 clockwise. Thus, only one clutch 731 or 732 will be engaged for each drive rotation direction”).
Regarding claim 3, Au et al. further discloses wherein rotating the input shaft (unmarked 730 in Fig. 7B, see Fig. 7A for reference) in the first angular direction pulls the first drive cable (721) in a first linear direction while allowing the second drive cable (733) to unwind from the lower capstan assembly (732) and move in a second linear direction opposite the first linear direction, and wherein rotating the input shaft (730) in the second angular direction pulls the second drive cable (722) in the first linear direction while allowing the first drive cable (721) to unwind from the upper capstan assembly (731) and move in a second linear direction opposite the first linear direction (see PP [0033]).
Regarding claim 4, Au et al. further discloses wherein the compliant member (743 in Fig. 7B) urges the upper and lower capstan assemblies (731 and 732) to counter-rotate (PP [0034]: "Spring systems 741 and 742 maintains minimum and equal tensions in tendons 721 and 722, avoiding slack in tendons 721 and 722. Alternatively, any other preload system such as those described herein could be employed. FIG. 7B, for example, is identical to FIG. 7A except that the tendons 721 and 722 connect to a preload system 745 including an in-line spring system 743 and a fixed pulley 744 in the same manner as preload system 440 of FIG. 4").
Regarding claim 5, Au et al. further discloses wherein the compliant member (743 in Fig. 7B) is pretensioned during assembly to provide torque at or below a pre-tension limit of the first and second drive cables (PP [0030]: "Spring 442 is biased, e.g., stretched, to apply equal tension to the proximal ends of tendons 221 and 222, and spring 442 has a sufficient range of motion to compensate for stretch that may occur in tendons 221 and 222 and axial compression of main tube 220 or steering section 210").
Regarding claim 6, Au et al. further discloses wherein the first capstan assembly (731 in Fig. 7B) is mounted to the input shaft (730, see Fig. 7A for reference) with a first one-way bearing (731 is a one-way bearing, PP [0033]: “one-way clutches or bearing 731 and 732”) and the lower capstan assembly (732) is mounted to the input shaft (730) with a second one-way bearing (732 is a one-way bearing, PP [0033]: “one-way clutches or bearing 731 and 732”).
Regarding claim 10, Au et al. further discloses wherein the first and second one-way bearings (731 and 732 in Fig. 7B) are selected from the group consisting of a one-way clutch bearing, a sprag-style bearing, an anti-reverse bearing, a ratchet mechanism, and any combination thereof (PP [0033]: “one-way clutches or bearing 731 and 732”).
With respect to claim 11, Au et al. discloses a method of operating a surgical tool (see Fig. 7B), comprising: positioning the surgical tool adjacent a patient for operation (PP [0040]), the surgical tool including: a drive housing (230) having an elongate shaft (220) extending therefrom and an end effector (actuated structure 210, PP [0020]: "A drive system for a medical instrument can employ a single motor driven capstan on which two actuating tendons are oppositely wound for self-antagonistic drive of an actuated structure such as an end effector", emphasis added) operatively coupled to a distal end of the shaft (220); a drive input (250) rotatably mounted to the drive housing (230) and having an input shaft (unmarked 730, see Fig. 7A for reference) extending therefrom; an upper capstan assembly (731 can be considered a capstan assembly because it acts as a capstan with a drive cable wrapped around it) rotatably mounted to the input shaft (730) and having a first drive cable (721) coupled thereto and extending to the end effector (210); a lower capstan assembly (732) rotatably mounted to the input shaft (730) and having a second drive cable (722) coupled thereto and extending to the end effector (210); and a compliant member (743) operatively coupled to and extending between the upper and lower capstan assemblies (731 and 732); providing constant opposing torsional loads on the upper and lower capstans (731 and 732) with the compliant member (743 is a spring so it provides these loads); and removing slack (PP [0034]: "Spring systems 741 and 742 maintains minimum and equal tensions in tendons 721 and 722, avoiding slack in tendons 721 and 722. Alternatively, any other preload system such as those described herein could be employed. FIG. 7B, for example, is identical to FIG. 7A except that the tendons 721 and 722 connect to a preload system 745 including an in-line spring system 743 and a fixed pulley 744 in the same manner as preload system 440 of FIG. 4") in the first and second drive cables (721 and 722) with the constant opposing torsional loads of the compliant member (743) as the input shaft (730) rotates.
Regarding claim 12, Au et al. further discloses actuating the drive input (250 in Fig. 7B) to rotate the input shaft (730, see Fig. 7A for reference) in a first angular direction and thereby rotating the upper capstan assembly (731) in the first angular direction and simultaneously pulling the first drive cable (721) in a first linear direction; rotationally disengaging the lower capstan assembly (732) from the input shaft (730) when the input shaft (730) rotates in the first angular direction; actuating the drive input (250) to rotate the input shaft (730) in a second angular direction and thereby rotating the lower capstan assembly (732) in the second angular direction and simultaneously pulling the second drive cable (722) in the first linear direction; and rotationally disengaging the upper capstan assembly (731) from the input shaft (730) when the input shaft (730) rotates in the second angular direction (PP [0033]: "The one-way clutches can be oriented with opposite senses, so that only one clutch engages per drive rotation direction. FIG. 7A, for example, illustrates a self-antagonistic system 700 in which two tendons 721 and 722 respectively wrap in opposite directions around respective one-way clutches or bearing 731 and 732. One-way clutch 731 is oriented so that clutch 731 pulls on the distal side tendon 721 when motor 250 or knob 260 drives a central shaft 730 clockwise, and clutch 731 slips when motor 250 or knob 260 rotates shaft 730 counterclockwise. One-way clutch 732 is oriented so that clutch 732 pulls on the distal side tendon 722 when motor 250 or knob 260 rotates shaft 730 counterclockwise and slips when motor 250 or knob 260 rotates shaft 730 clockwise. Thus, only one clutch 731 or 732 will be engaged for each drive rotation direction").
Regarding claim 13, Au et al. further discloses unwinding the second drive cable (722 in Fig. 7B) from the lower capstan (732) and feeding the second drive cable (722) in a second linear direction opposite the first linear direction when the input shaft (730, see Fig. 7A for reference) is rotated in the first angular direction (see PP [0033]); and unwinding the first drive cable (721) from the upper capstan (731) and feeding the first drive cable (721) in the second linear direction when the input shaft (730) is rotated in the second angular direction (see PP [0033]).
Regarding claim 14, Au et al. further discloses wrapping a first length of the first drive cable (721 in Fig. 7B) onto the upper capstan (731) when the input shaft (730) rotates in the first angular direction (see PP [0033]) and simultaneously unwrapping a second length of the second drive cable (722) from the lower capstan (732) wherein the first and second lengths are the same (see PP [0033], the lengths would be the same because the slippage/winding rates are equal).
Regarding claim 15, Au et al. further discloses urging the upper and lower capstans (731 and 732 in Fig. 7B) to counter-rotate with the compliant member (743, see PP [0034], note how 743 wraps around 731 and 732 in different directions, urging counter-rotation).
Regarding claim 16, Au et al. further discloses pretensioning the compliant member (743 in Fig. 7B) during assembly and thereby providing a torque at or below a pre-tension limit (PP [0030]: "Spring 442 is biased, e.g., stretched, to apply equal tension to the proximal ends of tendons 221 and 222, and spring 442 has a sufficient range of motion to compensate for stretch that may occur in tendons 221 and 222 and axial compression of main tube 220 or steering section 210") of the first and second drive cables (721 and 722).
Regarding claim 17, Au et al. further discloses removing slack in the first and second drive cables (721 and 722 in Fig. 7B) comprises: removing slack in the second drive cable (722) with the compliant member (743) acting on the lower capstan assembly (732) as the upper capstan assembly (731) rotates in the first angular direction (see PP [0033]); and removing slack in the first drive cable (721) with the compliant member (743) acting on the upper capstan assembly (731) as the lower capstan assembly (732) rotates in the second angular direction (see PP [0033]).
With respect to claim 18, Au et al. discloses a drive assembly for a surgical tool (see Fig. 7B), comprising: an upper capstan assembly (731 can be considered to be a capstan assembly since the first drive cable wraps around it and it behaves as a capstan) and having a first drive cable (721) coupled thereto and extendable to an end effector (210) of the surgical tool; a lower capstan assembly (731) including a lower capstan (731 acts as a capstan because 722 wraps around it) rotatably mounted to the input shaft (730, see Fig. 7A for reference) and having a second drive cable (722) coupled thereto and extendable to the end effector (210); and a compliant member (743) operatively coupled to and extending between the upper and lower capstan assemblies (731 and 732) to provide a constant opposing torsional load (743 is capable of doing this because it is a spring and is wrapped around 731 and 732 in opposite directions, see Fig. 7B) on the upper and lower capstan assemblies (731 and 732) and thereby removing slack (PP [0034]: "Spring systems 741 and 742 maintains minimum and equal tensions in tendons 721 and 722, avoiding slack in tendons 721 and 722", 743 operates in the same way) in the first and second drive cables (721 and 722) as the input shaft (730) rotates.
Regarding claim 19, Au et al. further discloses wherein the compliant member (743 in Fig. 7B) urges the upper and lower capstan assemblies (731 and 732) to counter-rotate (PP [0034]: "Spring systems 741 and 742 maintains minimum and equal tensions in tendons 721 and 722, avoiding slack in tendons 721 and 722. Alternatively, any other preload system such as those described herein could be employed. FIG. 7B, for example, is identical to FIG. 7A except that the tendons 721 and 722 connect to a preload system 745 including an in-line spring system 743 and a fixed pulley 744 in the same manner as preload system 440 of FIG. 4").
Regarding claim 20, Au et al. further discloses wherein the compliant member (743 in Fig. 7B) is pretensioned during assembly to provide torque at or below a pre-tension limit of the first and second drive cables (PP [0030]: "Spring 442 is biased, e.g., stretched, to apply equal tension to the proximal ends of tendons 221 and 222, and spring 442 has a sufficient range of motion to compensate for stretch that may occur in tendons 221 and 222 and axial compression of main tube 220 or steering section 210").
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of claims 7-9 filed on [] could either not be found or was not suggested in the prior art of record.
With respect to claim 7, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of an upper capstan; and an adapter matable with the upper capstan such that rotation of the adapter correspondingly rotates the upper capstan, wherein the first one-way bearing is secured to the adapter, in combination with the other limitations of the independent claim.
	The closest prior art is Au et al., which discloses each of the limitations as shown above. In an alternate embodiment, seen in Fig. 5, Au et al. also teaches a surgical instrument (500) comprising a capstan (235) and bearings (PP [0031]: “Alternatively, preload system 540 could couple to capstan 235 in another manner, e.g., to… bearings (not shown) of capstan 235”).
	However, Au et al. fails to explicitly disclose the combination of an upper capstan assembly comprising a first one-way bearing, an upper capstan, and an adapter matable with the upper capstan such that rotation of the adapter correspondingly rotates the upper capstan, wherein the first one-way bearing is secured to the adapter. Furthermore, the prior art of record does not suggest any motivation to modify the Au et al. disclosure to arrive at these features.
With respect to claims 8-9, Au et al. fails to disclose the limitations of claim 7 and further fails to disclose wherein the adapter and the upper capstan each provide matable interlocking features, and wherein the adapter defines a cavity sized to receive the first one-way bearing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771